Matter remitted to Hon. Norman S. Dike, official referee, to take testimony and report on the following: Receipts of money and other property by respondent in detail and month by month from November 13, 1931, to February 13,1934; expenditure of money and disposal of other property by respondent in detail and month by month, and, in detail, for whom and for whose benefit *731such money was expended and other property was disposed of from November 13, 1931, to February 13, 1934; where and with whom respondent has been living from November 13, 1931, to February 13, 1934. Present — Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ.